
                                                                                                          EXHIBIT 10


                                         NAVISTAR INTERNATIONAL CORPORATION
                                           AND CONSOLIDATED SUBSIDIARIES
                                         ----------------------------------
                                                 MATERIAL CONTRACTS


The following documents of Navistar International Corporation are filed herewith.

                                                                                                  Form 10-Q Page

       10.35*  Board  of  Directors  resolution  approving  an  increase  in  the  additional           E-7
               retainer  paid  to the  audit  committee  members  and to  the  chairs  of the
               committees.

=================
*    Indicates a management contract or compensatory plan or arrangement  required to be filed as an exhibit to this
report pursuant to Item 14(c).

































                                                        E-6


